Citation Nr: 0934136	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for dental treatment 
purposes for loss of teeth.

2.  Entitlement to service connection for a bilateral knee 
condition, to include as due to the use of insulin.

3.  Entitlement to service connection for a left arm 
condition, to include as due to the use of insulin.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to an effective date prior to June 9, 2004, 
for a grant of service connection for left foot neuropathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the Veteran's claims of entitlement to 
service connection for dental treatment purposes for loss of 
teeth, service connection for a bilateral knee condition and 
a left arm condition, both to include as due to the use of 
insulin, service connection for glaucoma, and service 
connection for bilateral lower extremity neuropathy.  

By a December 2004 rating decision of a Decision Review 
Officer (DRO), the Veteran's claim of entitlement to service 
connection for left foot neuropathy was granted.  The DRO 
assigned the same a 10 percent disability rating, effective 
June 9, 2004.  

In June 2008, the Board remanded the Veteran's claims of 
entitlement to service connection for dental treatment 
purposes for loss of teeth, service connection for a 
bilateral knee condition and a left arm condition, both to 
include as due to the use of insulin, service connection for 
glaucoma, and an effective date prior to June 9, 2004, for a 
grant of service connection for left foot neuropathy, in 
part, to ascertain if the Veteran desired a VA Central Office 
hearing.  The Board noted that the Veteran's timely-filed 
Substantive Appeal, dated in February 2005, included such a 
request.  The Board sent the Veteran a letter, dated in July 
2009, requesting clarification as to his hearing request.  To 
date, more than 30 days after the date of the letter seeking 
clarification, no response has been received from the 
Veteran.  Thus, the Board will adjudicate the claims on 
appeal without further consideration of the Veteran's 
February 2005 hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

The evidence of record indicates that the Veteran is in 
receipt of Social Security disability benefits.  A letter 
dated in December 2004 from the Social Security 
Administration (SSA) indicates that the Veteran became 
disabled in July 2002.

It appears that the records related to the Veteran's Social 
Security disability benefits claim have not been associated 
with the claims file.  Records associated with the Veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his claims currently on appeal.  
Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's Social 
Security disability benefits claim, to 
include any treatment records upon 
which SSA based its decision.  Any and 
all responses from the SSA must be 
associated with the claims file. 

2.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for dental treatment purposes for loss 
of teeth, service connection for a 
bilateral knee condition and a left arm 
condition, both to include as due to 
the use of insulin, service connection 
for glaucoma, and an effective date 
prior to June 9, 2004, for a grant of 
service connection for left foot 
neuropathy, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




